United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2470
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                               Keith Morgan Block

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - Texarkana
                                 ____________

                             Submitted: June 14, 2019
                             Filed: September 9, 2019
                                    [Published]
                                  ____________

Before GRUENDER, STRAS, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       When Keith Block pleaded guilty to possessing a firearm as a felon, 18 U.S.C.
§ 922(g)(1), he became eligible for a fifteen-year mandatory-minimum sentence
under the Armed Career Criminal Act (“ACCA”). ACCA requires three prior
qualifying crimes, and “we focus on the elements of th[os]e crime[s]—as opposed
to the actual facts of what he did.” Brown v. United States, 929 F.3d 554, 556 (8th
Cir. 2019) (internal quotation marks and citation omitted). If the elements are “the
same as, or narrower than,” ACCA’s categories of qualifying offenses, then the
convictions count. Id. (citation omitted). In this case, the district court counted three
of Block’s convictions: one for second-degree battery under Arkansas law and two
for delivery of a controlled substance under Texas law. According to the court,1 the
Arkansas conviction was a “violent felony” and the Texas convictions were “serious
drug offense[s].” 18 U.S.C. § 924(e)(1) (applying to felons-in-possession with
“three previous convictions . . . for a violent felony or a serious drug offense, or
both”).

       The district court classified them correctly. See United States v. Darden, 915
F.3d 579, 584 (8th Cir. 2019) (stating that we review de novo whether prior
convictions count under ACCA). For Block’s second-degree-battery conviction, we
have already held that the specific subsection that Block violated, Ark. Code Ann.
§ 5-13-202(a)(4), qualifies as a “crime of violence,” U.S.S.G. § 4B1.2(a)(1), which
has a definition that is “nearly identical” to “violent felony,” 18 U.S.C.
§ 924(e)(2)(B)(i). United States v. Williams, 690 F.3d 1056, 1067 (8th Cir. 2012);
see also United States v. Rice, 813 F.3d 704, 706 (8th Cir. 2016) (applying the
definition of “crime of violence” in U.S.S.G. § 4B1.2(a)(1)). Block has given us no
reason to treat the definitions as anything other than “interchangeable” here.
Williams, 690 F.3d at 1067.

       His Texas drug convictions also qualify as “serious drug offenses.” 18 U.S.C.
§ 924(e)(2)(A)(ii). Block argues that the Texas statute that he twice violated cannot
be a “serious drug offense” because it criminalizes a mere offer to sell drugs. Texas
Health & Safety Code §§ 481.112(a), .002(8). But we have considered and rejected
this argument before in analyzing a similar Minnesota statute. United States v.
Bynum, 669 F.3d 880, 887 (8th Cir. 2012) (discussing Minn. Stat. § 152.01, subd.

      1
        The Honorable Susan O. Hickey, Chief Judge, United States District Court
for the Western District of Arkansas.
                                          -2-
15a). We held there that an offer to sell drugs qualifies as a “serious drug offense”
under ACCA’s “expansive” definition because it is “related to or connected with
drug manufacture, distribution, or possession.” Id. at 886 (internal quotation marks
and citation omitted); see 18 U.S.C. § 924(e)(2)(A)(ii) (defining “serious drug
offenses” as “offense[s] . . . involving manufacturing, distributing, or possessing
with intent to manufacture or distribute, a controlled substance” (emphasis added)).

      We are bound by these decisions, notwithstanding Block’s insistence that they
are wrong. See Mader v. United States, 654 F.3d 794, 800 (8th Cir. 2011) (en banc).
We accordingly affirm the judgment of the district court.
                     ______________________________




                                         -3-